Citation Nr: 1541961	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  06-37 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether vacatur of a decision of the Board of Veterans Appeals to remand the issue of entitlement to service connection for bilateral hearing loss, issued on June 15, 2015, is warranted.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Sean S. Twomey, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1971, and from August 1975 to September 1975, with intervening and subsequent Reserve service.  

This appeal is before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In December 2009, the Board reopened and remanded the claim of service connection for bilateral hearing loss.

In December 2011, the Board denied service connection for bilateral hearing loss.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (Joint Motion).  In a June 2014 Order, the Court granted the Motion and remanded the case to the Board.  

On June 15, 2015, the Board remanded the issues of service comention for hearing loss and tinnitus.  In July 2015, the Veteran's attorney filed a motion to vacate the Board's remand of the issue of service connection for hearing loss.  That portion of the Board's decision remanding the Veteran's tinnitus claim, which was on the basis that the Veteran had not yet perfected an appeal of that issue to the Board, is not being disturbed in this decision.



FINDINGS OF FACT

1.  On June15, 2015, the Board issued a decision remanding the issue of entitlement to service connection for bilateral hearing loss.
 
 2.  The Veteran's service-connection claim for bilateral hearing loss was remanded on June 15, 2015, on an inaccurate factual basis and, to ensure due process of law, the Veteran's claim should be considered by the Board on the merits.

3.  The Veteran's current bilateral hearing loss is the result of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the June 15, 2015, Board decision, to the extent that it remanded the issue of service connection for bilateral hearing loss, have been met. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.904(a), 20.1304(c) (2015).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

In this case, in the June 15, 2015, decision, the Board remanded the issue of service connection for bilateral hearing loss on the basis that VA had obtained a VA audiological examination dated in September 2012, but that the RO had not had the opportunity to consider the VA examination results and the Veteran had not waived initial RO review of this evidence.  See 38 C.F.R. § 20.1304(c).  However, as asserted in the Veteran's attorney's July 2015 motion, the Veteran's attorney, in a written statement received in May 2015, waived such initial RO review.  

Given the above, the Board finds that vacatur of the Board decision issued on June 15, 2015, to the extent that it remanded the issue of service connection for bilateral hearing loss, is warranted, and the Veteran's claim should be considered by the Board on the merits.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In its December 2011 decision, the Board provided an extensive factual background of this case, including a history of the Veteran's annual audiological testing results from 1965 to 1979, which is incorporated by reference into this decision.  As noted in that decision, the Veteran's DD-214 reflects service with the United States Navy as a flight officer and that, according to the Veteran, he flew the EA-24 Hawkeye aircraft, nicknamed the "Hummer" due to its noisy twin-turboprop engines, and that he was exposed to other in-service noise including from an explosion while deployed to the Tonkin Gulf.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he was exposed to very loud noise during his period of service.  Also, as reflected in the medical evidence, the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.

The record contains conflicting medical evidence as to whether the Veteran's current hearing loss is related to his period of service, and specifically to his in-service noise exposure.  Such evidence consists of three examination reports of VA audiologists indicating that the Veteran's hearing loss is not related to his period of service, and reports from two private audiologists and the Veteran's treating VA physician indicating that his hearing loss is the result of in-service noise exposure.

All three VA examining audiologists examined the Veteran and reviewed the record.  All three opined that the Veteran's hearing loss was unlikely related to service, largely on the basis that his hearing was normal in service and in the years immediately following service, as shown by his annual audiological evaluations.

In March 2005, an examining VA audiologist determined that the record did not substantiate the Veteran's claim of noise induced hearing loss during service, as hearing examinations conducted from 1971 to 1979 all revealed hearing in both ears within normal limits.  The examiner stated that the Veteran's current hearing loss, 34 years after service, was probably the effect of presbycusis.

In February 2010, a VA audiologist, after reviewing the record and documenting in detail the years of audiological records available, noted that the record contained numerous hearing evaluations during the Veteran's active service period that all showed normal hearing sensitivity in both ears.  The examiner stated that the next available hearing evaluation was over 30 years after military service and showed a high frequency sensorineural hearing loss in both ears.  That examiner noted that current audiologic evaluation revealed mild to moderate high frequency sensorineural hearing loss in both ears and, therefore, the record did not substantiate the claim that the Veteran's hearing loss is caused by military noise exposure, but by presbycusis or some other etiology.

In December 2012, a VA audiologist noted that the record contained hearing test results throughout the Veteran's service that showed hearing within normal limits for both ears, and that, while test results from 1970 to 1971 showed a +15 decibel significant threshold shift at 6,000 Hertz in the left ear, hearing was within normal limits for both ears.  The examiner opined that, therefore, hearing loss was not due to military noise exposure

The private audiologists' and VA physician's reports reflect the opinion that the Veteran's current hearing loss was due to his in-service noise exposure.

In November 2004, a private audiologist, B.S., performed an audiological evaluation of the Veteran and diagnosed noise-induced sensorineural hearing loss, with a history of jet aircraft and electronic equipment noise exposure.  In October 2008 another audiologist, M.S., performed an audiological examination and diagnosed high frequency sensorineural hearing loss as likely as not caused by a high noise environment in service.  An April 2010 treatment note from M.S. further reflects that the Veteran showed M.S. excerpts from his 1969 cruise book concerning his deployment aboard the USS Enterprise from January through July, his flight log book documenting his aircraft experiences, and his Naval Air Training and Operational Procedures Manual that outlined noise levels within his aircraft.  M.S. noted that the Veteran stated that the hearing loss and tinnitus began shortly after he was involved in an explosion on the USS Enterprise on January 14, 1969.  M.S. further stated that, though he discontinued his active duty in 1971, the Veteran continued to fly for the Naval Reserves from 1971 to 1979 and logged an additional 725 hours of flight time and that, as stated previously, it was as likely as not that his hearing loss was caused by a high noise environment while on active duty.  

In January 2005, the Veteran's treating VA physician stated that, in view of the Veteran's exposure to loud noise in the military related to flying, more likely than not his hearing loss was related to his service.  In an October 2005 letter to the VA physician, the Veteran stated that his service-connection claim for hearing loss had been denied, and requested an appointment with the physician and a note stating that his hearing loss was the result of military service; the Veteran informed the physician that he had been denied due to a lack of evidence during his active duty service from February 1968 to 1971, but that his hearing loss had occurred after that time, and that he had copies of his annual flight physical examinations from 1971 to 1979.  An October 2005 treatment note from the physician reflects that the Veteran complained of an increasing problem with hearing loss and had a history of flying in the Navy from 1968 to 1971 with much loud noise exposure, and that his flight physicals from the military, which the Veteran shared with the physician, documented high frequency hearing loss.  In an October 2005 letter, the VA physician stated that the Veteran served as a pilot in the Navy from 1968 to 1971 and was exposed to loud noises as a consequence, that his annual flight physicals documented hearing loss, and that, in the physician's view, the Veteran's hearing loss was related to his military service. 

In April 2010 and April 2011 letters, which the VA physician explicitly  incorporated into his October 2005 letter, the physician stated that he had reviewed the Veteran's October 2008 audiological evaluation, the subsequent issuance of a hearing aid for the left ear, the February 2010 VA audiology examination, excerpts of the Veteran's 1969 cruise book from the deployment January to July on the USS Enterprise, his aviator's flight log book, and the Naval Air Training and Operational Procedures Manual.  The VA physician stated that, in his view, the etiology of the Veteran's hearing loss was related to his service aboard the USS Enterprise on the Yankee Station in the Gulf of Tonkin during the Vietnam War.

In considering the medical opinion evidence, the Board notes that the VA examiners' observation that the Veteran's hearing was normal in service and in the years immediately following service, as shown by his annual audiological evaluations, appears largely consistent with the recorded audiological evaluations of record from 1965 to 1979.  While the record reflects some shifts in hearing thresholds in service, the Veteran's annual audiological evaluations form 1975 to 1979 revealed puretone thresholds, in decibels, as follows:

March 1975:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
0
5
0
0
5

March 1976:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
5
LEFT
0
0
0
0
5

March 1977:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
5
LEFT
5
5
5
10
10

March 1978:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
20

April 1979:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
10
LEFT
0
0
0
5
10

Also, a May 1982 private neurological consultation note reflects that, on review of ear, nose and throat symptoms, the Veteran had "[n]ormal hearing."  Furthermore, the VA examiners' observation of the amount of time following service before hearing loss was initially documented in 2004 is consistent with the record; such documented hearing loss occurred more than 30 years after the May 1982 assessment of normal hearing, and more than 40 years after service.  Moreover, the VA examiners' assessment that the likely cause of the Veteran's hearing loss was presbycusis is consistent with a July 2010 VA otolaryngologist note reflecting that audiological results indicated a very mild loss in speech ranges with a bilateral presbycusis pattern in high frequencies.

The Board also notes that M.S.'s April 2010 opinion appears to have been, in part, based on the Veteran's statement that his hearing loss began shortly after he was involved in an explosion on the USS Enterprise on January 14, 1969; such statement is contradicted by the documented audiological evidence, as well as the Veteran's specific assertions on service examinations in April 1972, March 1973, March 1974, March 1976, March 1977, March 1978, and April 1979, that he did not have and had never had hearing loss.

However, the VA examiners, in basing their opinions on a finding that the Veteran's hearing was normal in service and in the years immediately following service, did not directly address whether the Veteran's hearing loss could have been the result of in-service noise exposure, even though it had its onset years after service.  Also, while the VA examiners' determined that the Veteran's hearing loss was likely a result of presbycusis, and he was noted to have had a presbycusis pattern in high frequencies on July 2010 VA otolaryngologist treatment, two separate audiologists, B.S. and M.S., performed audiological evaluations and reviewed the same hearing patterns, and determined that the Veteran had a noise-induced hearing loss as the result of in-service noise exposure, even given his age and time elapsed since his period of service.

Furthermore, the Veteran's VA physician has consistently related the Veteran's current hearing loss to his in-service noise exposure.  In this regard, the physician, in October 2005, acknowledged that the Veteran's in-service noise exposure occurred from 1968 to 1971, and apparently reviewed the Veteran's flight physicals from 1971 to 1979 and determined that such physicals adequately documented high frequency hearing loss.  The VA physician also, as reflected in his April 2010 and April 2011 letters, reviewed the February 2010 VA audiology examination report, which, again, details the years of audiological records available.  The February 2010 report also, again, contains the examiner's opinion that the Veteran had normal hearing sensitivity in both ears during his active service period, and that the record did not substantiate the claim that the Veteran's hearing loss is caused by military noise exposure, but by presbycusis or some other etiology; the physician nonetheless continued to determine that the Veteran's current hearing loss was the result of his in-service noise exposure from 1968 to 1971.  

In light of the extensive evidence above both in favor and against the Veteran's claim, the Board finds the evidence as a whole to be in relative equipoise.  Thus, resolving reasonable doubt in the Veteran's favor the Board finds that his hearing loss is the result of in-service noise exposure.  Accordingly, service connection for bilateral hearing loss must be granted.


ORDER

The June 15, 2015, Board decision, to the extent that it remanded the issue of service connection for bilateral hearing loss, is vacated.

Service connection for bilateral hearing loss is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


